Citation Nr: 0812691	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right shoulder injury with 
degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002, December 2003, and June 
2004 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana.  
The veteran had a personal hearing before a Decision Review 
Officer (DRO) in March 2004 regarding this appeal; a 
transcript of that hearing is associated with the claims 
folder.

The issue before the Board today was remanded in October 2006 
for further evidentiary and procedural development.  This was 
accomplished; however, as discussed below, additional 
development is warranted by the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claim on appeal.

In October 2006, the Board remanded the veteran's appeal for 
an increased disability for residuals of a right shoulder 
injury for outstanding VA and non-VA treatment records as 
well as a new VA examination.  Such development was 
accomplished.  However, in March 2008, the veteran's 
accredited representative submitted a written statement 
indicating that the veteran was about to undergo yet another 
surgery on his right shoulder.  Moreover, the representative 
stated that the veteran was scheduled for an MRI study at 
Roudebush (Indianapolis) VA Medical Center (MC) on March 26, 
2008.  The April 2008 Appellant's Written Brief elaborates on 
the March 2008 written statement, noting the veteran's 
contention that his right shoulder disability has worsened 
since his last VA examination and that such examination did 
not adequately address the factors enumerated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (weakness, fatigability, 
incoordination, or pain).

In light of the above, the Board concludes that a remand is 
necessary to obtain any outstanding VA treatment records 
dated since June 2007, including the March 26, 2008, MRI 
study.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are considered to be in the constructive 
possession of VA adjudicators during the consideration of a 
claim).  Additionally, the veteran should be asked to provide 
information regarding any treatment or surgery for his right 
shoulder disability at non-VA medical facilities.  See 
38 C.F.R. § 3.159(c)(1) (2007).  Finally, since the veteran 
has asserted a worsening of his service-connected disability 
since the last VA examination, he should be afforded a new 
examination to properly evaluate the current state and 
severity of his right shoulder disability.  See 38 C.F.R. § 
3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that, for 
an increased compensation claim, section 5103(a) requires 
first element notice which notifies the claimant: (1) that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

A review of the record reveals that the veteran has not yet 
been provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim on 
appeal.  Such letter should specifically 
(i) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (ii) 
apprise the veteran of the content of the 
diagnostic code(s) under which he is rated 
(Diagnostic Codes 5010 and 5201) or may 
potentially be rated (Diagnostic Codes 
5200, 5202, 5203).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Contact the veteran and ask him to 
provide information regarding any 
treatment for his right shoulder 
disability, including surgeries, from non-
VA facilities.  If the veteran responds, 
the agency of original jurisdiction (AOJ) 
should seek the appropriate release and 
make reasonable efforts to obtain the 
identified records.

3.  Obtain any VA treatment records from 
the Indianapolis VAMC for the period from 
June 2007 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  After the above development has been 
completed, schedule the veteran for a VA 
examination to determine the severity of 
his service-connected right shoulder 
disability.  The claims file, to include a 
copy of this REMAND, must be available to 
the examiner, and the examination report 
should reflect that the examiner reviewed 
the claims file in conjunction with this 
examination.  Following a review of the 
claims file, an interview with the 
veteran, and an examination, to include 
any indicated testing, the examiner should 
describe all pertinent symptomatology and 
findings associated with the veteran's 
right shoulder disability, and:

(a) Provide specific findings as to the 
range of motion of the veteran's right 
arm, to include abduction.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's right 
shoulder disability; if observed, 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  The examiner should 
also comment on whether there is evidence 
of ankylosis of the scapulohumeral 
articulation.

(b) Discuss whether there is any evidence 
of impairment of the humerus, including 
loss of head (flail joint), nonunion 
(false flail joint), or fibrous union.

(c) The examiner should also ascertain the 
existence of any additional muscle, 
orthopedic, or neurological disorders, 
claimed to be associated with the 
veteran's right shoulder disability.  
Should neurological disorders be present, 
the examiner should identify and describe 
them and indicate whether they are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's service connected 
right shoulder disability and state a 
rationale for such opinion.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



